Mitchell, J.
The only question raised by this appeal is whether' the complaint states a. cause of action; and all we feel'called upon to say is that, in.our opinion, it does, although it is neither to be commended nor followed as a model pleading. While the original agency of defendant was only for three days, yet, upon the facts stated in the complaint, there was an extension of the duration of the agency, modified only as to the price for which the property might be sold; and, of course, the defendant continued subject to all the duties and obligations incident to the relation of principal and agent.
Order affirmed.